Order unanimously modified so as to direct a reference before an official referee to hear and report to the Special Term on the issue as to whether petitioner, in good faith, performed its obligation, under the stipulation, to make the necessary application to the State Liquor Authority for permission to conduct the licensed business on the rented premises, and whether petitioner’s failure to secure a license was due to its fault and, as so modified, affirmed, with costs to abide the event. The motion to restore the proceeding to the calendar should await the result of the reference ordered herein. Settle order on notice. Present — Peek, P. J., Glennon, Cohn, Callahan and Shientag, JJ.